



COURT OF APPEAL FOR ONTARIO

CITATION: Bilotta v. Booth, 2020 ONCA 658

DATE: 20201016

DOCKET: C67721

Huscroft, Zarnett and Coroza
    JJ.A.

BETWEEN

Carmine Bilotta and Rosina
    Bilotta

Applicants/Respondents by
    Counter-Application

(Respondents)

and

Kimberly June Booth and Donald
    James Booth

Respondents/Applicants by Counter-Application

(Appellants)

Christopher Lee, for the appellants

Julian Binavince, for the respondents

Heard: in writing

On appeal from the orders of Justice Howard
    Leibovich of the Superior Court of Justice, dated October 21, 2019, with
    reasons reported at 2019 ONSC 5956.

ADDENDUM


[1]

In our decision dated 25 August, 2020 the court resolved the amount of
    damages owed to the Booths as follows:

[28]    The Booths are entitled to damages
    representing the difference between the contract price and the amount they
    realized on resale of the house. The application judge found that difference to
    be $100,000. The $30,000 deposit is to be credited against that amount: see
Azzarello
    v. Shawqi
, 2019 ONCA 820, at paras. 49 to 55.

[2]

However, the court was not able to resolve the
    amount of consequential damages. The court stated:

[29]    The application judge made no findings concerning the
    Booths claim for consequential losses of $28,536.21 and it is not clear
    whether these losses are contested. I would encourage the parties to agree on
    the amount of consequential losses owing. If they cannot do so, they may make
    brief 3-5 page submissions, along with supporting documentation, to this court
    by September 18, 2020.

[3]

The Booths filed documentation establishing consequential losses of
    $28,536.64. The Bilottas acknowledge that the amounts claimed are reasonable.
    The parties were not asked for submissions concerning the damages calculation set
    out in paragraph 28 of the August 25, 2020 decision and there is no basis for
    the court to revisit it.

[4]

Accordingly, the Bilottas shall pay $28,536.
64
in addition to the damages set out in paragraph 28
    of the August 25, 2020 decision,

together with pre-judgment interest from
    July 20, 2018
.

[5]

Counsel advised the court that they have reached an agreement on costs.
    Accordingly, there is no order as to costs.

Grant Huscroft J.A.

B. Zarnett J.A.

S. Coroza J.A.


